Case 5:21-cv-00097 Document 1-3 Filed on 08/26/21 in TXSD Page 1 of 17




                              C
Case 5:21-cv-00097 Document 1-3 Filed on 08/26/21 in TXSD Page 2 of 17
Case 5:21-cv-00097 Document 1-3 Filed on 08/26/21 in TXSD Page 3 of 17
Case 5:21-cv-00097 Document 1-3 Filed on 08/26/21 in TXSD Page 4 of 17
Case 5:21-cv-00097 Document 1-3 Filed on 08/26/21 in TXSD Page 5 of 17
Case 5:21-cv-00097 Document 1-3 Filed on 08/26/21 in TXSD Page 6 of 17
     Case 5:21-cv-00097 Document 1-3 Filed on 08/26/21 in TXSD Page 7 of 17                                      Filed
                                                                                                  8/26/2021 9:42 AM
                                                                                                    Esther Degollado
                                                                                                        District Clerk
                                                                                                        Webb District
                                                                                                  Yesenia Rodriguez
                                CAUSE NO. 2021CVA001361D4                                        2021CVA001361D4


 LATOYA LYNETT PATTERSON                          §                  IN THE DISTRICT COURT
                                                  §
                               Plaintiff,         §
 VS.                                              §
                                                  §                406TH JUDICIAL DISTRICT
 ANTONIO AGUIRRE IBARRA, LLC                      §
 AND AGUSTIN RODRIGUEZ PALOMO                     §
                                                  §
                               Defendants.        §                    WEBB COUNTY, TEXAS


                   DEFENDANT ANTONIO AGUIRRE IBARRA’S
             ORIGINAL ANSWER TO PLAINTIFF’S ORIGINAL PETITION


TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Defendant ANTONIO AGUIRRE IBARRA (hereinafter “Defendant”),

improperly named as “ANTONIO AGUIRRE IBARRA, LLC,” and files this Original Answer to

Plaintiff’s Original Petition, and in support thereof would respectfully show unto the Court as

follows:

                                        I. General Denial

1.     Defendant herein, pursuant to Rule 92 of the TEXAS RULES OF CIVIL PROCEDURE, denies

each and every, singular and all of the allegations contained in Plaintiffs’ Original Petition, says

the allegations contained therein are not true, either in whole or in part, and demands strict proof

thereof. Defendant further reserves the right to amend its answer at a future date in accordance

with the TEXAS RULES OF CIVIL PROCEDURE.

                                     II. Affirmative Defenses

Preexisting Injuries

2.     Pleading further and subject to the foregoing, without waiving same, in the event competent

evidence is brought forward that Plaintiff suffered from a pre-existing condition, not caused by any
     Case 5:21-cv-00097 Document 1-3 Filed on 08/26/21 in TXSD Page 8 of 17




action or inaction on the part of this Defendant, Defendant would show that Plaintiff is entitled only

to any exacerbation of that preexisting condition, but not for the condition itself.

Unavoidable Accident

3.     In the alternative, and subject to the foregoing without waiving same, Defendant alleges the

accident made the basis of this suit was an unavoidable accident as said term is recognized by law.

Failure to Mitigate Damages

4.     In the alternative, and subject to the foregoing without waiving same, Defendant would show

that Plaintiff failed to mitigate her injuries and/or damages in the above-entitled cause of action.

Proof of Certain Losses

5.     Pleading further and subject to the foregoing, without waiving same, Defendant herein

would show that according to Section 18.091 of the TEXAS CIVIL PRACTICE & REMEDIES CODE,

Plaintiff’s alleged earnings, loss of earning capacity, loss of contributions of a pecuniary value,

and/or loss of inheritance must be presented in the form of a net loss after reduction for income

tax payments or unpaid tax liability pursuant to any federal and/or state income tax law.

Evidence Relating to Amount of Economic Damages

6.     Pleading further and subject to the foregoing, without waiving same, Defendant herein

would show that according to Section 41.0105 of the Texas Civil Practice and Remedies Code

recovery of medical and health related expenses should be limited to the amount actually paid or

incurred.

Acts of Third Parties

7.     Pleading further and subject to the foregoing, without waiving same, Defendant herein

would show that the incident complained of in Plaintiff’s Original Petition was caused by the

negligence, carelessness, and/or fault on the part of third parties or instrumentalities over which



                                                  2
      Case 5:21-cv-00097 Document 1-3 Filed on 08/26/21 in TXSD Page 9 of 17




this Defendant had no control. Said negligence, carelessness, and/or comparative fault on the part

of such third party was either the sole cause, or in the alternative, a proximate cause, and/or a

producing cause of the incident and injuries made the basis of this litigation.

Comparative Negligence

8.      In the alternative, and subject to the foregoing without waiving same, Defendant alleges

the comparative negligence of Plaintiff, in failing to use ordinary care, was a proximate cause or

the sole proximate cause of their damages, if any. Defendant requests that, at trial of this case, the

jury, pursuant to Texas Civil Practices & Remedies Code Chapter 33 et. seq., be asked to assess

the comparative negligence, if any, of all parties to this lawsuit, all settling Defendants, all

Responsible Third Parties.

Evidence Relating to Amount of Exemplary Damages

9.      Pleading further and subject to the foregoing, without waiving same, Defendant herein

would show Plaintiff’s recovery of exemplary damages, if any, is limited by Chapter 41 of the

Texas Civil Practice & Remedies Code. To the extent the Court deems it appropriate to submit an

exemplary damages question to the jury in this matter, the jury should be instructed as required by

Chapter 41 of the Texas Civil Practice & Remedies Code. Defendant hereby pleads all of the

limitations on and defenses to exemplary damages set forth in Chapter 41 of the Texas Civil

Practice & Remedies Code.

                                         III. Jury Demand

10.     Defendant demands a jury and herein tenders the appropriate jury fee to the Court.

                                               Prayer

        WHEREFORE, PREMISES CONSIDERED, Defendant ANTONIO AGUIRRE IBARRA

prays Plaintiff take nothing by reason of this suit, that Defendant herein be released, discharged,



                                                  3
    Case 5:21-cv-00097 Document 1-3 Filed on 08/26/21 in TXSD Page 10 of 17




and acquitted of the charges, that it go hence with its costs, without delay and for such other and

further relief, both general and special, at law and in equity, to which Defendant may show itself

to be justly entitled.

                                             Respectfully submitted,

                                             DONATO BROWN POOL & MOEHLMANN

                                             /s/ Chaz D. Klaes_______________________
                                             CHAZ D. KLAES
                                             TBN: 24083312
                                             RAUL M. CALDERON
                                             TBN: 03614600
                                             3200 Southwest Freeway, Suite 2300
                                             Houston, Texas 77027
                                             Phone: (713) 877-1112
                                             Fax: (713) 877-1138
                                             cklaes@donatobrown.com
                                             rcalderon@donatobrown.com

                                             ATTORNEYS FOR DEFENDANT


                                CERTIFICATE OF SERVICE

       I hereby certify that, on the 25th day of August 2021, a true and correct copy of the
above and foregoing has been served by:

           certified mail, return receipt requested;  overnight delivery;    hand
        delivery;     United States first class mail;  facsimile transmission;
        electronic transmission on the following counsel:

Attorney for Plaintiff
Ryan King
HAGOOD & KING, LLC
1520 E. Highway 6,
Alvin, Texas 77511
(281) 331-5757 Telephone
(281) 331-1105 Facsimile
firm@h-kfirm.com


                                                     /s/ Chaz D. Klaes
                                                     Chaz D. Klaes

                                                4
       Case 5:21-cv-00097 Document 1-3 Filed on 08/26/21 in TXSD Page 11 of 17

                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Stephanie Derick on behalf of Chaz Klaes
Bar No. 24083312
sderick@donatobrown.com
Envelope ID: 56675574
Status as of 8/26/2021 11:01 AM CST

Associated Case Party: ANTONIO AGUIRRE IBARRA, LLC

Name              BarNumber Email                           TimestampSubmitted Status

Chaz D.Klaes                    cklaes@donatobrown.com      8/26/2021 9:42:32 AM   SENT

Raul M.Calderon                 rcalderon@donatobrown.com   8/26/2021 9:42:32 AM   SENT



Associated Case Party: AGUSTIN RODRIGUEZ PALOMO

Name              BarNumber Email                           TimestampSubmitted Status

Chaz D.Klaes                    cklaes@donatobrown.com      8/26/2021 9:42:32 AM   SENT

Raul M.Calderon                 rcalderon@donatobrown.com   8/26/2021 9:42:32 AM   SENT



Associated Case Party: LATOYALYNETTPATTERSON

Name        BarNumber   Email              TimestampSubmitted     Status

Ryan King               firm@h-kfirm.com 8/26/2021 9:42:32 AM     SENT
     Case 5:21-cv-00097 Document 1-3 Filed on 08/26/21 in TXSD Page 12 of 17                                     Filed
                                                                                                  8/26/2021 9:40 AM
                                                                                                    Esther Degollado
                                                                                                        District Clerk
                                                                                                        Webb District
                                                                                                  Yesenia Rodriguez
                                CAUSE NO. 2021CVA001361D4                                        2021CVA001361D4


 LATOYA LYNETT PATTERSON                          §                  IN THE DISTRICT COURT
                                                  §
                               Plaintiff,         §
 VS.                                              §
                                                  §                406TH JUDICIAL DISTRICT
 ANTONIO AGUIRRE IBARRA, LLC                      §
 AND AGUSTIN RODRIGUEZ PALOMO                     §
                                                  §
                               Defendants.        §                    WEBB COUNTY, TEXAS


                 DEFENDANT AGUSTIN RODRIGUEZ PALOMO’S
             ORIGINAL ANSWER TO PLAINTIFF’S ORIGINAL PETITION


TO THE HONORABLE JUDGE OF SAID COURT:

       COMES       NOW,      Defendant      AGUSTIN     RODRIGUEZ         PALOMO        (hereinafter

“Defendant”), and files his Original Answer to Plaintiff’s Original Petition, and in support thereof

would respectfully show unto the Court as follows:

                                         I. General Denial

1.     Defendant herein, pursuant to Rule 92 of the TEXAS RULES OF CIVIL PROCEDURE, denies

each and every, singular and all of the allegations contained in Plaintiffs’ Original Petition, says

the allegations contained therein are not true, either in whole or in part, and demands strict proof

thereof. Defendant further reserves the right to amend its answer at a future date in accordance

with the TEXAS RULES OF CIVIL PROCEDURE.

                                     II. Affirmative Defenses

Preexisting Injuries

       2.      Pleading further and subject to the foregoing, without waiving same, in the event

competent evidence is brought forward that Plaintiff suffered from a pre-existing condition, not
    Case 5:21-cv-00097 Document 1-3 Filed on 08/26/21 in TXSD Page 13 of 17




caused by any action or inaction on the part of this Defendant, Defendant would show that Plaintiff

is entitled only to any exacerbation of that preexisting condition, but not for the condition itself.

Unavoidable Accident

          3.    In the alternative, and subject to the foregoing without waiving same, Defendant

alleges the accident made the basis of this suit was an unavoidable accident as said term is recognized

by law.

Failure to Mitigate Damages

          4.    In the alternative, and subject to the foregoing without waiving same, Defendant

would show that Plaintiff failed to mitigate her injuries and/or damages in the above-entitled cause

of action.

Proof of Certain Losses

          5.    Pleading further and subject to the foregoing, without waiving same, Defendant

herein would show that according to Section 18.091 of the TEXAS CIVIL PRACTICE & REMEDIES

CODE, Plaintiff’s alleged earnings, loss of earning capacity, loss of contributions of a pecuniary

value, and/or loss of inheritance must be presented in the form of a net loss after reduction for

income tax payments or unpaid tax liability pursuant to any federal and/or state income tax law.

Evidence Relating to Amount of Economic Damages

          6.    Pleading further and subject to the foregoing, without waiving same, Defendant

herein would show that according to Section 41.0105 of the Texas Civil Practice and Remedies

Code recovery of medical and health related expenses should be limited to the amount actually

paid or incurred.




                                                   2
    Case 5:21-cv-00097 Document 1-3 Filed on 08/26/21 in TXSD Page 14 of 17




Acts of Third Parties

       7.      Pleading further and subject to the foregoing, without waiving same, Defendant

herein would show that the incident complained of in Plaintiff’s Original Petition was caused by

the negligence, carelessness, and/or fault on the part of third parties or instrumentalities over which

this Defendant had no control. Said negligence, carelessness, and/or comparative fault on the part

of such third party was either the sole cause, or in the alternative, a proximate cause, and/or a

producing cause of the incident and injuries made the basis of this litigation.

Comparative Negligence

       8.      In the alternative, and subject to the foregoing without waiving same, Defendant

alleges the comparative negligence of Plaintiff, in failing to use ordinary care, was a proximate

cause or the sole proximate cause of their damages, if any. Defendant requests that, at trial of this

case, the jury, pursuant to Texas Civil Practices & Remedies Code Chapter 33 et. seq., be asked to

assess the comparative negligence, if any, of all parties to this lawsuit, all settling Defendants, all

Responsible Third Parties.

Evidence Relating to Amount of Exemplary Damages

       9.      Pleading further and subject to the foregoing, without waiving same, Defendant

herein would show Plaintiff’s recovery of exemplary damages, if any, is limited by Chapter 41 of

the Texas Civil Practice & Remedies Code. To the extent the Court deems it appropriate to submit

an exemplary damages question to the jury in this matter, the jury should be instructed as required

by Chapter 41 of the Texas Civil Practice & Remedies Code. Defendant hereby pleads all of the

limitations on and defenses to exemplary damages set forth in Chapter 41 of the Texas Civil

Practice & Remedies Code.




                                                  3
    Case 5:21-cv-00097 Document 1-3 Filed on 08/26/21 in TXSD Page 15 of 17




                                         III. Jury Demand

        10.     Defendant demands a jury and herein tenders the appropriate jury fee to the Court.

                                              Prayer

        WHEREFORE, PREMISES CONSIDERED, Defendant AGUSTIN RODRIGUEZ

PALOMO prays Plaintiff take nothing by reason of this suit, that Defendant herein be released,

discharged, and acquitted of the charges, that it go hence with its costs, without delay and for such

other and further relief, both general and special, at law and in equity, to which Defendant may

show itself to be justly entitled.



                                              Respectfully submitted,

                                              DONATO BROWN POOL & MOEHLMANN

                                              /s/ Chaz D. Klaes_______________________
                                              CHAZ D. KLAES
                                              TBN: 24083312
                                              RAUL M. CALDERON
                                              TBN: 03614600
                                              3200 Southwest Freeway, Suite 2300
                                              Houston, Texas 77027
                                              Phone: (713) 877-1112
                                              Fax: (713) 877-1138
                                              cklaes@donatobrown.com
                                              rcalderon@donatobrown.com

                                              ATTORNEYS FOR DEFENDANT




                                                 4
    Case 5:21-cv-00097 Document 1-3 Filed on 08/26/21 in TXSD Page 16 of 17




                               CERTIFICATE OF SERVICE

       I hereby certify that, on the 25th day of August 2021, a true and correct copy of the
above and foregoing has been served by:

          certified mail, return receipt requested;  overnight delivery;    hand
       delivery;     United States first class mail;  facsimile transmission;
       electronic transmission on the following counsel:

Attorney for Plaintiff
Ryan King
HAGOOD & KING, LLC
1520 E. Highway 6,
Alvin, Texas 77511
(281) 331-5757 Telephone
(281) 331-1105 Facsimile
firm@h-kfirm.com




                                                    /s/ Chaz D. Klaes
                                                    Chaz D. Klaes




                                               5
       Case 5:21-cv-00097 Document 1-3 Filed on 08/26/21 in TXSD Page 17 of 17

                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Stephanie Derick on behalf of Chaz Klaes
Bar No. 24083312
sderick@donatobrown.com
Envelope ID: 56675451
Status as of 8/26/2021 11:00 AM CST

Associated Case Party: LATOYALYNETTPATTERSON

Name        BarNumber   Email              TimestampSubmitted     Status

Ryan King               firm@h-kfirm.com 8/26/2021 9:40:29 AM     SENT



Associated Case Party: ANTONIO AGUIRRE IBARRA, LLC

Name              BarNumber Email                           TimestampSubmitted Status

Chaz D.Klaes                    cklaes@donatobrown.com      8/26/2021 9:40:29 AM   SENT

Raul M.Calderon                 rcalderon@donatobrown.com   8/26/2021 9:40:29 AM   SENT



Associated Case Party: AGUSTIN RODRIGUEZ PALOMO

Name              BarNumber Email                           TimestampSubmitted Status

Raul M.Calderon                 rcalderon@donatobrown.com   8/26/2021 9:40:29 AM   SENT

Chaz D.Klaes                    cklaes@donatobrown.com      8/26/2021 9:40:29 AM   SENT
